DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Non-Final Office Action is in response to Request for Continued Examination filed on 09/08/2022.  Amended claims 1, 8 and 15-20, filed on 09/08/2022 are being considered on the merits.  
In response to the last Office Action: 
Claims 1, 8 and 15-20 have been amended.
Claims 1-20 remain pending in this application.
The previous 35 USC 101 rejections of claims 15-20 as being directed toward computer program product, detailed in the Final Office Action and mailed on 05/09/2022, have been withdrawn.  The applicant amendments to claim 15 to recite - “A non-transitory computer readable medium for tracking errors in data set lineage, the non-transitory computer readable medium storing computer program instructions that, when executed, cause a computer to carry out …”, and filed on 09/08/200, has overcome to the previously set rejection.
The previous 35 USC 101 rejections of claims 1-20 as being abstract idea without significantly more, detailed in the Final Office Action and mailed on 05/09/2022, have been withdrawn. Applicant’s arguments and claim amendments, filed on 09/08/2022, to integrate the claimed concepts into a practical application have overcome the previously set rejection.

Response to Arguments
The applicant’s remarks and/or arguments, filed on 09/08/2022 have been fully considered. 
The examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation. The applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

Applicant's below arguments in the applicant’s remarks regarding the amended independent claims 1, 8 and 15, found on pages 10, and filed on 09/08/2022, have been fully considered and they are not persuasive.
Applicant stated: “Applicants respectfully submit that no reference and no combination of references teaches or suggests each and every element of the claims as amended and thus no combination of reference can render the claims obvious under 35 U.S.C. § 103.”
Regarding the above cited applicant’s statement, the examiner respectfully disagrees.  Examiner asserts that certain limitations of independent claims 1, 8 and 15, as drafted and given the broadest reasonable interpretation, are disclosed by SKOROPINSKI.  In Particular, SKOROPINSKI discloses in the Abstract: “A method for operating a building information modeling (BIM) system, is provided. The method includes at a BIM server, receiving a data alteration request from a client computing device for altering data in one of a building model, ...”, the examiner notes that the Building Information Modeling (BIM) server to that of a modeling layer and the reference illustrates in Fig. 2 details of the BIM system including databases (element 216, 223) to source/store data; and in Para. [0006]: “…, the validation may occur in real-time. In this way, a user is able to get nearly instant feedback with regard to their changes and the effect that the changes have on the quality of the COBie data. For example, the user can see that errors and warning counts are reducing and improving when COBie validation is implemented in the system.”).

Regarding the newly amended limitations of independent claims 1, 8 and 15: “determining whether the rebuilt dependent worksheet causes at least one error, including evaluating the rebuild dependent worksheet for unrenderable results caused by referral to a removed element from the model data set”, Applicant’s arguments regarding the aforementioned claim limitation, found on pages 11-12, and filed on 09/08/2022, are persuasive. However, and upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art: US Patent US Patent Application Publication (US 2011/0040747 A1) issued to Brad et al., in addition to the previously cited prior art(s).  Brad discloses the concept of managing referenced data and lineage to a source, a database application program reruns a particular operation that include the references to particular data records and be able reproduce the result set including the determination of errors, see the below set forth 35 USC 103 rejection for further details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2015/0088467 A1) issued to Skoropinski et al. (hereinafter as “SKOROPINSKI”), and in view of US Patent Application Publication (US 2011/0040747 A1) issued to Brad et al. (hereinafter as “BRAD”).
Regarding claim 1 (Currently Amended), SKOROPINSKI teaches a method of tracking errors in data set lineage (SKOROPINSKI Para. [0006], lines (1-7): “…, the validation may occur in real-time. In this way, a user is able to get nearly instant feedback with regard to their changes and the effect that the changes have on the quality of the COBie data. For example, the user can see that errors and warning counts are reducing and improving when COBie validation is implemented in the system.”), the method comprising: 
receiving, from a client computing system, a change to a model data set, wherein the model data set is a reusable modeling layer comprising at least a portion of a first data source retrieved from a cloud-based data warehouse (SKOROPINSKI Abstract, lines (1-5): “A method for operating a building information modeling (BIM) system, is provided. The method includes at a BIM server, receiving a data alteration request from a client computing device for altering data in one of a building model, ...”, 
the examiner notes that the Building Information Modeling (BIM) server to that of a modeling layer and the reference illustrates in Fig. 2 details of the BIM system including databases (element 216, 223) to source/store data); 
accessing, from a worksheet repository, a list of dependent worksheets utilizing the model data set as a second data source wherein each dependent worksheet is configured to perform analysis on the portion of the first data source within the model data set without changing the model data set (SKOROPINSKI Para. [0016], lines (1-23): “A method for operating a building information modeling (BIM) system is described herein. The method may include determining validity of data in a data alteration request of data in a building model, a hierarchical structure of building model data, and/or Construction Operations Building Information Exchange (COBie) spreadsheet, and if it is determined that the data is valid, permitting the data alteration request based on predetermined permissions of the client computing device. In this way, data changes in one or more of the building model, hierarchical structure, and/or COBie spreadsheet can be validated, increasing the reliability of data changes in the GUI and improving data management in the system. In one example, the validation may occur in real-time. In this way, a user is able to get nearly instant feedback with regard to their changes and the effect that the changes have on the quality of the COBie data. For example, the user can see that errors and warning counts are reducing and improving when COBie validation is implemented in the system. As a result, the user experience is enhanced.  Further in one example, automatically determining validity of data in the data alteration request includes enforcing referential integrity of the data through use of a validation lookup list. In this way, data validation is further improved.”,
 the examiner notes that the COBie constructed spreadsheet(s) to that of dependent worksheets utilizing the model data set and the validation process that may occur in real-time to that of performing analysis on the data source without changing the model data set); 

However, SKOROPINSKI does not explicitly teach generating, based on the change to the model data set, an error report for the dependent worksheets utilizing the model data set including, for each dependent worksheet in the list of dependent worksheets utilizing the model data set: rebuilding the dependent worksheet with the change to the model data set, including retrieving the first data source and the second data source and populating the dependent worksheet with the first data source and the second data source; and 2SIG1132US02 determining whether the rebuilt dependent worksheet causes at least one error, including evaluating the rebuild dependent worksheet for unrenderable results caused by referral to a removed element from the model data set; and providing, to the client computing system, the error report for the dependent worksheets utilizing the model data set.
But, BRAD teaches generating, based on the change to the model data set, an error report for the dependent worksheets utilizing the model data set including, for each dependent worksheet in the list of dependent worksheets utilizing the model data set: rebuilding the dependent worksheet with the change to the model data set, including retrieving the first data source and the second data source and populating the dependent worksheet with the first data source and the second data source (BRAD Para. [0003]: “ Methods, program products, and systems for displaying data in formatted views using reference files are described. …, a database application program can generate a result set using one or more queries. The result set can contain actual data from a database and metadata. The metadata can contain references to data records in the database, the references can include identifiers that can identify the data records. When a user saves a database report file, the user can save at least a part of the result set using the identifiers instead of the queries and layouts. Thus, the result set can be saved as a reference file. When the database application program opens the saved reference file, the database application program can reproduce the result set using the stored references without running all of the queries.”; and
Fig. 1A-1B, Para. [0022]: “Result set 130c can be transient, and can persist for as long as a window is open (e.g., when formatted view 104c is displayed). In addition, in some implementations, result set 130c can be invalidated when database connection 126c is closed. However, result set 130c can be saved as reference file 150. Reference file 150 can contain data identifiers 152, which can correspond to record identifications 132 in the result set 130c.”, 
the examiner notes that the reference to BRAD discloses a system the can reproduce view results based on stored references of data records in a database, i.e. data model,  to that of to that of  rebuilding the dependent worksheet with the change to the model data set); and 2SIG1132US02
determining whether the rebuilt dependent worksheet causes at least one error, including evaluating the rebuild dependent worksheet for unrenderable results caused by referral to a removed element from the model data set (BRAD Fig. 1A-1B, Para. [0061]: “The database reporting system can determine (508) whether referenced layout (e.g., layout 124a) still exists. … If no such layout exists, or if the relevant database table 104 has been deleted, the database reporting system can invoke an error processing process, which can provide an error message in a UI, informing the user that records cannot be displayed because either the table no longer exists or no layout based on the table exists in referenced database 102”, 
the examiner notes that when the database table no longer exists in referenced database, the  reporting system can invoke an error processing process to that of evaluating the rebuild dependent worksheet for unrenderable results caused by referral to a removed element from the model data set); and 
providing, to the client computing system, the error report for the dependent worksheets utilizing the model data set (BRAD Fig. 1A-!B, Para. [0061]: “The database reporting system can determine (508) whether referenced layout (e.g., layout 124a) still exists. … If no such layout exists, or if the relevant database table 104 has been deleted, the database reporting system can invoke an error processing process, which can provide an error message in a UI, informing the user that records cannot be displayed because either the table no longer exists or no layout based on the table exists in referenced database 102”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SKOROPINSKI (disclosing methods for building information modeling based data) to include the teachings of BRAD (disclosing methods for managing referenced data in a database) and arrive at methods to validate data lineage and error reporting.  One of ordinary skill in the art would have been motivated to make this combination because by managing referenced data and lineage to a source, a database application program reruns a particular operation that include the references to particular data records and be able reproduce the result set including the determination of errors, thereby providing a reliable solution to system users, as recognized by (BRAD, Abstract, Para. [0002]-[0005). In addition, the references of SKOROPINSKI and BRAD teach features that are directed to analogous art and they are directed to a similar field of endeavor of data analysis in software systems.
Regarding claims 8 and 15, the aforementioned claim recite similar limitations to claim 1 and therefore rejected for similar reasons as mentioned above.

Regarding claim 2 (Original), the combination of SKOROPINSKI and BRAD teach the limitations of claim 1.  Further, SKOROPINSKI teaches wherein rebuilding the dependent worksheet with the change to the model data set comprises rebuilding the dependent worksheet without retrieving the data source from the data warehouse (SKOROPINSKI Fig. 2, Para. [0029], lines (12-19): “For instance, the master client computing device 218 is configured to input, delete, overwrite, etc., data in the building model 210, the hierarchical structure of building model data 212, and/or the COBie spreadsheet 214. In this way, the master client computing device 218 can remotely control the BIM engine 204 via the network connection. As a result, a user may access the BIM engine from a variety of remote locations, if desired.”). 
Regarding claims 9 and 16, the aforementioned claim recite similar limitations to claim 2 and therefore rejected for similar reasons as mentioned above.

Regarding claim 3(Original), the combination of SKOROPINSKI and BRAD teach the limitations of claim 1.  Further, SKOROPINSKI teaches wherein rebuilding the dependent worksheet with the change to the model data set comprises rebuilding the dependent worksheet using a local data source (SKOROPINSKI illustrates in Fig. 2 a building information modeling (BIM) engine accessing a local database, element 216).
  Regarding claims 10 and 17, the aforementioned claim recite similar limitations to claim 3 and therefore rejected for similar reasons as mentioned above.

Regarding claim 6 (Original), the combination of SKOROPINSKI and BRAD teach the limitations of claim 1.  Further, BRAD teaches wherein determining whether the rebuilt dependent worksheet causes at least one error comprises determining whether a function in the rebuilt dependent worksheet refers to a removed element (BRAD Fig. 1A-1B, Para. [0061]: “The database reporting system can determine (508) whether referenced layout (e.g., layout 124a) still exists. … If no such layout exists, or if the relevant database table 104 has been deleted, the database reporting system can invoke an error processing process, which can provide an error message in a UI, informing the user that records cannot be displayed because either the table no longer exists or no layout based on the table exists in referenced database 102”).  
Regarding claims 13 and 20, the aforementioned claim recite similar limitations to claim 6 and therefore rejected for similar reasons as mentioned above.

Regarding claim 7 (Original), the combination of SKOROPINSKI and BRAD teach the limitations of claim 1.  Further, SKOROPINSKI teaches wherein the change to a model data set is a change to a column of the model data set (SKOROPINSKI Para. [0039], lines (17-23): “…, automatically determining validity of data in the data alteration request may include enforcing referential integrity of the data through use of a validation lookup list. Referential integrity is an asset of data which requires a value of one attribute (e.g., column) of a table to exist as a value of another attribute in a different table.”).  
Regarding claim 14, the aforementioned claim recite similar limitations to claim 7 and therefore rejected for similar reasons as mentioned above.

Claims 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2015/0088467 A1) issued to Skoropinski et al. (hereinafter as “SKOROPINSKI”), in view of US Patent Application Publication (US 2011/0040747 A1) issued to Brad et al. (hereinafter as “BRAD”), and in view of US Patent Application Publication (US 2009/0006883 A1) issued to Zhang et al. (hereinafter as “ZHANG”).
Regarding claim 4 (Original), the combination of SKOROPINSKI and BRAD teach the limitations of claim 1.  However, the combination of SKOROPINSKI and BRAD does not explicitly teach wherein generating the error report for the dependent worksheets utilizing the model data set further comprises organizing the error report to group together similar errors from different dependent worksheets.
But, ZHANG teaches wherein generating the error report for the dependent worksheets utilizing the model data set further comprises organizing the error report to group together similar errors from different dependent worksheets (ZHANG Fig. 3, Para. [0034]: “Cross bucket analysis module 302 may help a developer determine if there are similar buckets which may reflect the substantially similar code defects or bugs. Similar buckets may be determined based on a plurality of parameters, including but not limited to: buckets with the same function responsible for the failure, buckets which vary only on the exception code, buckets with only different application versions, buckets which vary only on module version, and buckets with a close offset and all other parameters the same”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of SKOROPINSKI (disclosing methods for building information modeling based data) and of BRAD (disclosing methods for managing referenced data in a database), to include the teachings of ZHANG (disclosing methods for error report analysis) and arrive at methods to analyze error reporting and take action in data modeling.  One of ordinary skill in the art would have been motivated to make this combination because by providing an methods of accessing and analyzing error report information, thereby facilitating developers to more easily and quickly solve programming issues, as recognized by (ZHANG, Abstract). In addition, the references of SKOROPINSKI, BRAD and ZHANG teach features that are directed to analogous art and they are directed to a similar field of endeavor of data analysis in software systems.
Regarding claims 11 and 18, the aforementioned claim recite similar limitations to claim 4 and therefore rejected for similar reasons as mentioned above.

Regarding claim 5 (Previously Presented), the combination of SKOROPINSKI and BRAD teach the limitations of claim 1.  However, the combination of SKOROPINSKI and BRAD does not explicitly teach wherein providing, to the client computing system, the error report for the dependent worksheets utilizing the model data set comprises generating a suggested error resolution action.
But, ZHANG teaches teach wherein providing, to the client computing system, the error report for the dependent worksheets utilizing the model data set comprises generating a suggested error resolution action (ZHANG Fig. 3, Para. [0036], lines (1-18): “Error reports information (e.g., call stack, local variable value, global variable value) may also be aggregated for a group of error reports. This aggregation can provide an easy way for developers to investigate multiple error reports quickly. For example, a group of error reports could be located in several buckets and thus a developer needs to determine which error report to drill down or investigate to solve the bug. In one embodiment, the aggregation can be carried out by finding similar parts of the call stacks for all of the error reports and obtaining the distribution of local variable values in the same frame level or index of the call stack. Thus, the local variable values are returned for all error reports with substantially similar function call sequences. This will allow a developer to see what the value of local variables were when the program failed and thereby assist the developer in understanding and determining the cause of the failure. The aggregation may also be useful for a developer to determine which error reports to investigate.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of SKOROPINSKI (disclosing methods for building information modeling based data) and of BRAD (disclosing methods for managing referenced data in a database), to include the teachings of ZHANG (disclosing methods for error report analysis) and arrive at methods to analyze error reporting and take action in data modeling.  One of ordinary skill in the art would have been motivated to make this combination because by providing an methods of accessing and analyzing error report information, thereby facilitating developers to more easily and quickly solve programming issues, as recognized by (ZHANG, Abstract). In addition, the references of SKOROPINSKI, BRAD and ZHANG teach features that are directed to analogous art and they are directed to a similar field of endeavor of data analysis in software systems.
Regarding claims 12 and 19, the aforementioned claim recite similar limitations to claim 5 and therefore rejected for similar reasons as mentioned above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
SINHA ; (US-20110119288 A1); “Detecting and applying database schema changes to reports.”
Gandini et al.; (US-20100057669-A1); “Methods for dynamic order workflow template tracking system.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
09/30/2022
/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162    

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162